Title: To James Madison from James Monroe, 20 September 1816
From: Monroe, James
To: Madison, James


        
          
            Dear Sir
            ALB: sepr 20. 1816
          
          I send you a very interesting & indeed important Letter from Col: Jessup. Having this moment receivd it, I have not time to make any comment on it, especially as I have Cols: Barbour & Lindsay with me, as also Mr Monterey who lately left you—very respectfully yrs.
          
            Jas. Monroe
          
        
        
          [Enclosure]Thomas S. Jesup to James MonroeConfidential
          
            Sir
            New Orleans Augt. 21St. 1816.
          
          I have positive information that an attack is contemplated by the Spaniards on this City during the present Season. The Spanish Minister de Onis, has a number of agents in this country, who are, I understand endeavouring to ascertain what individuals are favorable to Spain, and are using other means for the purpose of organizing a revolution.
          The last mail brought a letter from the Minister on the Subject. I am not at liberty to say how I obtained my information, but you may rely on the correctness of the fact. Should any hostile movement be attempted by the Spanish forces, I will defend this Country by carrying the war into the Territories of Spain; and as Cuba is the Key, not only of all the Western States and territories but also of the Spanish main and the West Indies I shall strike directly at the Havanna, it may be taken and held by three thousand men, and I beleive I shall be able to raise that number. In such an event a naval force will be necessary.
          
          I have written to Genl Jackson on the subject. Enclosed is an extract of my letter to him. This communication is not to be considered official but it may serve to put the Government on its guard.
          If I can ascertain that papers of a treasonable nature are in the hands of the Consul, or of any other Spaniard here, I shall not hesitate to seize them for the use of the Government. With much respect I have the honor to be Sir, yr. Obt. St.
          
            (Signed) Th: S. Jesup.Col Comt 8th Dept.
          
        
      